Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00075-CV

                       AAA FREE MOVE MINISTORAGE, L.L.C.,
                                   Appellant

                                             v.

               LATIGO PROPERTIES, INC. and The Brigham Living Trust,
                                 Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-18988
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED. We RENDER judgment dismissing appellant’s claims without prejudice. The case
is REMANDED to address appellees’ request for attorney’s fees and costs. Costs of this appeal
are assessed against appellees.

       SIGNED March 11, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice